Citation Nr: 1031014	
Decision Date: 08/18/10    Archive Date: 08/24/10

DOCKET NO.  08-00 047A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an effective date earlier than August 15, 2002 for 
the grant of service connection for synovitis of the Achilles 
tendons.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Schulman


INTRODUCTION

The Veteran had active service from January 1985 until August 
1992.

In an August 2007 rating decision of the Department of Veterans 
Affairs (VA), Appeals Management Center (AMC) in Washington, DC, 
the Veteran was granted service connection for synovitis of the 
Achilles tendon of both ankles, effective August 15, 2002.  She 
appealed the assigned effective date, averring to an effective 
date in 1993, the year that she submitted her first claim of 
service connection for a bilateral disorder of the Achilles 
tendons.  The Veteran's claim was perfected, and the matter now 
comes before the Board of Veterans' Appeals (BVA or Board).


FINDINGS OF FACT

1.  In April 1993 a regional office rating decision denied the 
Veteran service connection for a disorder of the Achilles tendon.

2.  The Veteran's application to reopen a claim of entitlement to 
service connection for a disorder of the Achilles tendons was 
received by the regional office in Waco, Texas on August 15, 
2002.

3.  By rating decision in August 2007 the RO granted service 
connection for synovitis of the Achilles tendons, and assigned 
two 10 percent ratings, one for each ankle, effective August 15, 
2002.

5.  The Veteran timely appealed the assignment of an effective 
date of August 15, 2002.




CONCLUSIONS OF LAW

1. The April 1993 regional office decision is final.  38 U.S.C.A. 
§ 7104 (West 2002).

3. The criteria for an effective date prior to August 15, 2002 
for entitlement to service connection for synovitis of the 
Achilles tendons have not been met.  38 U.S.C.A. § 5110 (West 
2002); 38 C.F.R. § 3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Veteran's claim arises from an appeal of the initial 
evaluation following the grant of service connection.  Courts 
have held that once service connection is granted the claim is 
substantiated, additional notice is not required and any defect 
in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007); Rango v. Shinseki, No. 06-2723 (Vet. App. January 26, 
2009).  Therefore, no further notice is needed under VCAA.

Nonetheless, the Board notes that at a June 2010 hearing before 
the undersigned, the presiding Veterans Law Judge affirmatively 
clarified the issues on appeal.  The Board finds that, given the 
nature of the Veteran's claim, the failure of Veterans Law Judge 
to specifically identify additional evidence for the appellant to 
submit in support of her claim is harmless.  The actions by the 
undersigned supplement VA's compliance with the VCAA and serve to 
satisfy the obligations imposed by 38 C.F.R. § 3.103.

Next, VA has a duty to assist the Veteran in the development of 
the claim.  To that end, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 
(2009).  Service treatment records and VA treatment records have 
been obtained.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the appellant.  See, Bernard v. Brown, 4 Vet. 
App. 384 (1993).  In addition to the evidence discussed above, 
the Veteran's statements in support of the claim are also of 
record, including testimony provided at a June 2010 hearing 
before the undersigned.  The Board has carefully considered such 
statements and concludes that no available outstanding evidence 
has been identified.  Additionally, the Board has reviewed the 
medical records for references to additional treatment reports 
not of record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the Veteran's claim.  
Furthermore, neither the appellant nor her representative have 
indicated any deficiency in VA's development of the Veteran's 
claim.

For the above reasons, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Earlier Effective Date

When a decision of the RO or the Board becomes final, it is 
binding and not subject to revision on the same factual basis.  
See 38 U.S.C.A. §§ 7104, 7105(c) (West 2002); 38 C.F.R. §§ 
20.1100, 20.1103 (2009).  Pursuant to 38 U.S.C.A. § 5108, a 
finally disallowed claim may be reopened when new and material 
evidence is presented or secured with respect to that claim.

Unless specifically provided otherwise, the effective date of an 
award based on an original claim, a claim reopened after final 
adjudication, or a claim for increase, of compensation, 
dependency and indemnity compensation, or pension, shall be fixed 
in accordance with the facts found, but shall not be earlier than 
the date of receipt of application therefor.  38 U.S.C.A. § 
5110(a) (West 2002).  The effective date of an award of 
disability compensation to a Veteran shall be the day following 
the date of discharge or release if application therefor is 
received within one year from such date of discharge or release.  
38 U.S.C.A. § 5110(b)(1) (West 2002).  This statutory provision 
is implemented by a regulation which provides that the effective 
date of an evaluation and award of compensation based on an 
original claim or a claim reopened after final disallowance, will 
be the date of receipt of the claim or the date entitlement 
arose.  See 38 C.F.R. § 3.400 (2009).

If a decision by the RO goes unappealed, it is final.  38 
U.S.C.A. § 7104 (West 2002).  A final and binding RO decision 
shall not be subject to revision on the same factual basis except 
by duly constituted appellate authorities, or on the basis of 
clear and unmistakable error (CUE), as provided in 38 C.F.R. § 
3.105 (2009).  If a claimant wishes to reasonably raise CUE, 
"there must be some degree of specificity as to what the alleged 
error is and, unless it is the kind of error . . . that, if true, 
would be clear and unmistakable error on its face, persuasive 
reasons must be given as to why the result would have been 
manifestly different but for the alleged error."  Fugo v. Brown, 
6 Vet. App. 40, 43-44 (1993).

In January 1993, the Veteran submitted a claim of service 
connection for a disability of the Achilles tendons.  In April 
1993 a regional office (RO) denied his claim.  The Veteran did 
not appeal that decision, nor was any additional new and material 
evidence was received within one year; the rating decision is 
final.  Following the RO's 1993 rating decision, no claim, 
informal claim, or intent to file a claim of service connection 
for the disorder on appeal was received until the Veteran's 
August 2002 application to reopen her claim.  Following 
adjudication, her claim was eventually reopened and granted, and 
in a rating decision of August 2007 service connection was 
established for synovitis of the Achilles tendons of both ankles.  
Evaluations of 10 percent were established effective August 2002, 
the date of her application to reopen.

The Veteran has asserted entitlement to an earlier effective date 
either in 1992, when she separated from service, or in 1993, when 
she first submitted a claim of entitlement to service connection 
relating to the ankles.

Here, the 2007 grant of service connection for synovitis of the 
Achilles tendon, is based on the Veteran's 2002 application to 
reopen her claim.  Accordingly the law dictates that the 
effective date of an award based on a claim to reopen after final 
adjudication shall be fixed in accordance with the facts found, 
but not be earlier than the date of receipt of application 
thereof.  38 U.S.C.A. § 5110(a) (West 2002).  The Veteran's 
application to reopen was received on August 15, 2002, and it was 
for this reason that the date August 15, 2002 was assigned as the 
effective date currently on appeal.

The Board notes that if new and material evidence had been 
submitted and had not been acted upon by the RO, the April 1993 
rating decision would not have become final and the Veteran's 
claim could still have been pending until it was readjudicated 
leading to the grant of service connection currently at issue.  
King v. Shinseki, 23 Vet. App. 464, 466-467 (2010); 38 C.F.R. § 
3.160(c) (2009).  However, as no new and material evidence was 
received within the requisite period, the rating decision 
achieved finality.

During her June 2010 hearing before the undersigned, the 
Veteran's representative made reference to VA treatment records 
dated January 1993 that detail treatment of the Veteran's 
Achilles tendons.  These records are date stamped April 2003, 
indicating that they were not associated with the Veteran's 
claims file until 2003, more than a decade after they were 
generated.  In Bell v. Derwinski, the US Court of Veterans 
Appeals (Court) held that where evidence was generated by VA, the 
Secretary had constructive, if not actual, knowledge of such 
evidence.  Bell v. Derwinski, 2 Vet. App. 611, 612 -613 (1992).  
Accordingly, the Board finds that such evidence was 
constructively submitted to VA not in April 2003, but in January 
1993 when the records were created, and thus predates the prior 
final denial which was issued in April 1993.

The representative's statements during the Veteran's hearing 
seems to argue that if the RO had considered these records in 
1993, then service connection would have been established at that 
time, effective the date of the Veteran's discharge from service.  
While these assertions target the finality of the prior final 
denial, they do not rise to the level of a CUE claim.

In essence, the argument presented is that the record shows 
entitlement to have arisen in January 1993, the date of the 
Veteran's first claim of service connection for her Achilles 
tendons.  38 U.S.C.A. § 5110(a) makes clear that a Veteran cannot 
receive service-connected disability payments "earlier than the 
date of receipt of application therefor," unless "specifically 
provided otherwise."  Here, the pertinent date is that date on 
which the Veteran submitted her application to reopen a claim of 
service connection for the ankles.  Absent a showing of clear and 
unmistakable error (CUE) in the 1993 RO rating decision, the 
Veteran cannot receive disability payments for a time frame 
earlier than the date of her application to reopen, even with new 
evidence supporting an earlier disability date.  To hold 
otherwise would vitiate the rule of finality as discussed in Cook 
v. Principi, 318 F.3d 1334, 1337-42.  In that opinion, the Court 
explained that the "purpose of the rule of finality is to 
preclude repetitive and belated readjudications of veterans' 
benefits claims."  Id. at 1339.  Had the Veteran wished to 
contest the RO's 1993 decision for failure to consider particular 
evidence, the law provided her with ample opportunity to submit a 
notice of disagreement at that time.  To the extent that the 
Veteran is seeking to revisit the RO's 1993, this represents a 
free-standing claim and absent a finding of CUE, to allow the 
Veteran to do so would eviscerate finality of the prior decision

In light of the foregoing, the Board finds that the Veteran has 
been awarded the earliest effective date provided by law and 
decisions of the Court.  As the applicable law and regulatory 
provisions are clear on the issue at hand, the Board concludes 
that the Veteran's claim for an earlier effective date for a 
grant of service connection for synovitis of the right and left 
Achilles tendons must be dismissed.  See 38 U.S.C.A. § 5110(a); 
38 C.F.R. § 3.400.  The preponderance of the evidence is against 
the claim and there is no doubt to be resolved.  38 U.S.C.A. § 
5107(b), Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990). 


ORDER

The appeal of entitlement to an effective date prior to August 
15, 2002, for the grant of service connection for synovitis of 
the Achilles tendons, is dismissed.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


